Exhibit 10.1

EAGLE MATERIALS INC.

Non-Employee Directors — Compensation Summary

Effective August 2013 to July 2014

On an annual basis, each non-employee director of Eagle Materials Inc. (the
“Company”) may select one of the following compensation packages for his or her
performance of director services during the next 12 months:

 

  (1) total annual compensation valued at $150,000, of which $75,000 is paid in
cash and the remainder is provided in the form of an equity grant valued at
$75,000; or

 

  (2) an equity grant valued at $170,000.

The grant date value of the equity grant under either alternative is allocated
between options to purchase common stock of the Company, par value $0.01
(“Common Stock”), and restricted shares of Common Stock, in a ratio determined
by the Board of Directors (based upon the recommendation of the Compensation
Committee) with respect to each non-employee director.

In accordance with the terms of the Eagle Materials Inc. Amended and Restated
Incentive Plan, the exercise price of the stock options is set at the closing
price of the Common Stock on the New York Stock Exchange on the date of grant.
The number of option shares granted is determined as of the date of the grant by
using the Black-Scholes method. All options are fully exercisable when granted
and have a ten-year term.

The restricted shares are earned on the date of grant; however, the shares will
not become fully vested (unrestricted) until the recipient’s retirement from the
Board. During the restriction period the director will have the right to vote
the shares. In addition, the director will also be entitled to cash dividends as
and when the Company issues a cash dividend on the Common Stock. Notwithstanding
the above, the restricted shares issued to Mr. Hirsch do not have voting rights
and are not entitled to cash dividends, but rather to a dividend-equivalent
payment.

Non-employee directors who chair committees of the Board of Directors receive
additional annual compensation. The Governance Committee Chair receives a fee of
$10,000 per year. The chairs of the Audit Committee and the Compensation
Committee each receive a fee of $15,000 per year. The Chairman of the Board of
Directors receives a fee of $50,000 per year. Chairpersons who elect to receive
all Board compensation in the form of equity will receive this additional
compensation in the form of equity, in which case a 26.67% premium is added to
such fees when valuing the equity to be received by such chairperson.

If non-employee directors hold unvested restricted stock units (“RSUs”) granted
as part of director compensation in prior fiscal years (which currently includes
Messrs. Barnett, Hirsch and Nicolais), these directors will receive dividend
equivalent units as and when the Company issues a cash dividend on the Common
Stock, in accordance with the terms of the RSUs.

All directors are reimbursed for reasonable expenses of attending meetings.